Evans, Judge:
I concur in the result reached by my colleagues in this case for the reason that there is no proof of sales of prototype merchandise between the dates of April 23, 1939, the effective date *887of T. D. 49821, and tbe date of exportation of the instant merchandise,. May 4, 1939. Therefore importer has failed to sustain its burden of proving that the countervailing duty, which it claims is deductible from the invoice price in order to arrive at United States value, was deposited on any entry of prototype goods previously imported, and there is, therefore, no sale of such goods upon which to base the computation of United States value of the merchandise now before us.